PER CURIAM.
This application is made under section 1268 of the Code of Civil Procedure. An examination of the record shows *216that the appellant bankrupt failed in several, respects to comply with the bankruptcy law relating to the scheduling of claims. It appears that by reasonable effort on the part of the bankrupt he could have ascertained sufficient information to enable him to comply with the law. The decree of the bankruptcy court did not operate to discharge the debt, for the reason that it was not duly scheduled.
The order appealed from must be affirmed, with costs and disbursements.